NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 8, 2013
                                Decided February 20, 2013

                                           Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐2160

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Western District of Wisconsin.

       v.                                       No. 11‐CR‐102‐BBC‐02

TYREE A. WALKER,                                Barbara B. Crabb,
     Defendant‐Appellant.                       Judge.

                                         O R D E R

       Tyree Walker cased a Wisconsin credit union and then led police on a high‐speed
chase through rush‐hour traffic after his confederate robbed the institution at gunpoint and
jumped into Walker’s waiting car. The two men made it ten miles before they were caught.
Walker, who was on parole from a state conviction, pleaded guilty to bank robbery. See 18
U.S.C. § 2113(a). As a condition of his plea agreement he waived his right to appeal his
conviction or a sentence of imprisonment of 151 months or less. In exchange the
government agreed to a three‐level reduction under U.S.S.G. § 3E1.1 for acceptance of
No. 12‐2160                                                                                Page 2

responsibility and recommended a prison term within the guidelines range. The district
court sentenced Walker to 151 months. The court ordered that term to run consecutively to
the period of imprisonment later imposed when a state judge revoked Walker’s parole.

        Walker filed a notice of appeal, but his appointed lawyer has concluded that the
appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967).
Walker opposes counsel’s motion. See CIR. R. 51(b). We limit our review to the potential
issues identified in counsel’s facially adequate submission and in Walker’s response.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Walker has informed his lawyer that he does not wish to challenge his guilty plea, so
counsel’s brief properly omits any discussion about the plea colloquy or the voluntariness of
the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002). It follows, says counsel, that Walker’s appeal waiver makes
this case frivolous. We agree. An appeal waiver stands or falls with the guilty plea, United
States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011); United States v. Cole, 569 F.3d 774, 776
(7th Cir. 2009), and Walker’s prison sentence satisfies the condition triggering application of
the waiver. Moreover, no element of his sentence exceeds a statutory maximum, see 18
U.S.C. § 2113(a), and the district court did not rely on any unconstitutional factor when
imposing Walker’s sentence, see Dowell v. United States, 694 F.3d 898, 902 (7th Cir. 2012).
Thus, the appeal waiver must be enforced. And that waiver means, despite Walker’s
contrary argument in his Rule 51(b) response, that Walker cannot challenge the length or
consecutive nature of his prison term.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.